DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 9-13 are in condition for allowance.
Claims 1-8 and 14-20 are canceled.

Allowable Subject Matter
2.	Claims 9-13 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claim 9 limit to a method for providing an electronic document sharing and signing (DSS) ecosystem comprises transmitting to a first entity a first selectable link for enabling the first entity to select to participate in the DSS ecosystem with a second entity and transmitting to the first entity a second selectable link for enabling the first entity to select to update a DSS ecosystem account with settings and document templates associated with the second entity. In response to a selection to update the DSS ecosystem account with a group of settings and document templates associated with the second entity, downloading the group of settings and document templates associated with the second entity to the first entity's DSS ecosystem account the group of settings and document templates that specifies a plurality of approver-limits, at least one dual signer rule, and a plurality of document formats associated with the second entity and using the DSS ecosystem to open a transmission path to the second entity for receipt of electronically-signed documents transmitted by the first entity.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435